PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/408,638
Filing Date: 17 Dec 2014
Appellant(s): Cross et al.



__________________
Roberto Fernandez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

In response to Appellant’s arguments that claim 1 explicitly recites that the body part and the lid part cooperate to seal the substance within the capsule and that Boyd does not teach that coffee is sealed in the packet, this argument has not been found convincing, Boyd discloses that the filter includes a first filter portion and a second filter portion and a gasket which seals the first filter portion to the second filter portion (claim 1,4), therefore it is clear that the packet of Boyd is sealed and that the body part and the lid part cooperate to seal the substance within the capsule. It is noted that the fact that the lid is attached to the body part to seal the ingredient within the capsule does not necessarily imply that the lid and body part themselves are impermeable. It is noted that Appellant recites that the lid comprises perforations 8 (Specification, Pg. 12, lines 21-24), if the lid can have perforations and seal the ingredient within the capsule it is unclear how “sealing within” implies anything about the impermeability of the body part. The specification recites “the lid part is attached to the body part 2 around the rim 4, thus sealing the ingredient 6 within the capsule” (Pg. 11, lines 15-17) and “the lid part is 

In response to Appellant’s argument that claim 1 does not merely recite that the lid is sealed to the body, but instead recites that the body part and the lid part cooperate to seal the substance within the capsule, it is noted that Merriam Webster teaches that the definition of “seal in” includes to prevent (something that is in something else) from getting out or escaping, in this case the Boyd recites “the filter includes a first filter portion, a second filter portion and a gasket which seals the first filter portion to the second filter portion” (Boyd Claim 4) and “the filter typically takes the form of opposing water permeable sheets…configured to define a cavity for containment of coffee 

In response to Appellant’s argument that the modification of the packet of Boyd using the teachings of Knepler would not have been obvious and that Knepler has nothing to do with capsules and is not analogous art to the present application, and that the preamble of claim 1 is limiting to capsules and therefore the teachings of Knepler as to the brew funnel cannot be properly applied in a rejection of claim 1 as to the identifiers included in the lid part of a capsule, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Knepler and the present application are both directed to devices for beverage production and methods of conveying information to control beverage production using sensors and target materials to be sensed by the sensors, therefore the teachings of Knepler are seen to be reasonably pertinent to the particular problem with which Appellant was concerned.

In response to Appellant’s argument that Knepler is not reasonably pertinent to the particular problem with which the inventor is involved in the present application, Appellant is concerned with reliably communicating information using sensors and material sensed by the sensors to control a beverage brewing operation and one of 
 
In response to Appellant’s argument that it is entirely unclear how the teachings of Knepler could be applied to the packet of Boyd, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Appellant’s argument that Boyd teaches away from modification with Knepler by stating that the packet is “conventional”, this argument has not been found persuasive, it is noted that Boyd recites that the “packet 10 is of a somewhat conventional construction” (Boyd, paragraph [0025]), and Boyd also recites “the above noted machine interpretable features, or other machine interpretable features may be employed in combination or alone such features being selected for their ability to store brewing directives and packet and/or ingredient characteristic data, and their cost of manufacture, aesthetic appearance and ability to carry machine interpretable features which are capable of being successfully detected, read and interpreted” (Boyd, [0029]). Thus Boyd teaches one of ordinary skill in the art can select the  

In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case Boyd recites “the above noted machine interpretable features, or other machine interpretable features may be employed in combination or alone such 

In response to Appellant’s argument that Boyd does not teach a plurality of identifiers that are all the same type, and that claims 1 and 18 require multiple identifiers that each include the same code pattern that includes discontinuities, Appellant is arguing limitations not found within the claims. The claims do not require that the plurality of identifiers are all the same. As discussed above, Boyd discloses that the identifier (machine interpretable feature 30) can take a number of alternative forms and discloses that the alternative forms of machine interpretable features can be 

In response to Appellant’s arguments regarding the 112a rejection of claim 18, as discussed above, It is noted that the fact that the lid is attached to the body part to seal the ingredient within the capsule does not necessarily imply that the lid and body part themselves are impermeable. It is noted that Appellant recites that the lid comprises perforations 8 (Specification, Pg. 12, lines 21-24), if the lid can have perforations and seal the ingredient within the capsule it is unclear how “sealing within” implies anything about the impermeability of the body part. The specification recites “the lid part is attached to the body part 2 around the rim 4, thus sealing the ingredient 6 within the capsule” (Pg. 11, lines 15-17) and “the lid part is attached to the body part around the rim e.g. by heat sealing” (Pg. 5, lines 17-19), from these statements one of ordinary skill in the art could not reasonably assume anything regarding the permeability or impermeability of the material forming the lid and body part.  Further the beverage ingredient having a moisture content less than 30 wt% does not necessarily imply that the lid and body part are impermeable, it is noted that paragraph [0012] of the PGPUB recites “preferably the infusible beverage ingredient will be dried and have a moisture content less than 30wt%, preferably less than 20wt% and most preferably from 0.1 to 10wt%”, and paragraph [0027] discloses an example of the infusible ingredient is leaf tea. It is well known that leaf tea is commonly packaged in permeable containers, as shown by Halliday US 2007/0163446 in paragraph [0002] for example in containers made from filter paper and thus permeable materials would be suitable material for the 

Regarding Appellant’s arguments that the drawings illustrates the body (2) as having an entirely solid cross section and that when considered in light of the specification Figure 1 describes the body (2) as impermeable, this argument has not been found persuasive, while Drawings and pictures can anticipate claims if they clearly show the structure which is claimed and the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125), in this case the specification does not describe that body or material that forms the body as impermeable, further it is noted that Boyd US 20020048621 shows the body in Fig. 1 made of permeable material drawn similarly Appellant's Figure 1a, thus the drawings do not provide a clear teaching that the material drawn is impermeable and the specification is silent regarding the material of the body.

In response to Appellant’s arguments that modifying Boyd to arrive at the capsules recited would render the packet of Boyd inoperable for its intended purpose of permitting flow, it is noted that Henck was brought to provide teaching that it was known to provide either permeable or impermeable capsules for production of a beverage using a beverage production machine and teaches forming perforations in the impermeable capsules during beverage production to permit flow, therefore modifying the body part of Boyd to be impermeable is not seen to render the packet of Boyd 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                             /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.